                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


WH MIDWEST, LLC
d/b/a WAYNE HOMES,

              Plaintiff,

v.                                             Civil Action No. 5:18CV183
                                                                  (STAMP)
A.D. BAKER HOMES, INC.,
MJB DRAFTING SERVICES, LLC,
MATTHEW BLACK, CAYLA BLACK
and UNKNOWN ARCHITECT NUMBER 1,

              Defendants.


                    MEMORANDUM OPINION AND ORDER
           DENYING IN PART AND GRANTING IN PART AS FRAMED
        DEFENDANTS’ MOTIONS TO DISMISS PLAINTIFF’S COMPLAINT
             AND DENYING DEFENDANTS’ MOTIONS TO DISMISS
           CO-DEFENDANTS’ CROSSCLAIMS FOR INDEMNIFICATION

                               I.    Background

       This   is   a   copyright    infringement   action   arising   out   of

plaintiff’s possession of certain rights and interests in the

copyrighted “Covington” home plan (Copyright Registration Number

VA0001842229) and the “Westport” home plan (Copyright Registration

Number VA0002081794) (hereinafter, collectively the “Copyrighted

Works”).      Plaintiff, WH Midwest, LLC, doing business under the

registered trade name “Wayne Homes” (hereinafter “Wayne Homes”),

contends that the copyrighted architectural works and copyrighted

depiction of the materials described in the Copyrighted Works

constitute original material that is copyrightable under federal

law.   ECF No. 1 at 3.

       This Court has subject matter jurisdiction of this civil

action because this is an action for copyright infringement under
the Copyright Act of 1976, as amended, 17 U.S.C. §§ 101 et seq.

(hereinafter “Copyright Act”), and has supplemental jurisdiction

over the common law claims pursuant to 28 U.S.C. § 1367.

     Plaintiff filed its complaint (ECF No. 1) for copyright

infringement (Count I), unfair competition (Count II) and unjust

enrichment (Count III) against defendant A.D. Baker Homes, Inc.

(“A.D. Baker Homes”), defendant MJB Drafting Services, LLC (“MJB

Drafting Services”), defendants Matthew Black and Cayla Black

(jointly referred to herein as the “Black defendants” or the

“Blacks”), and defendant Unknown Architect Number 1.           ECF No. 1.

     For relief, plaintiff seeks actual and compensatory damages

and/or disgorgement of infringer profits and/or statutory damages,

for return or destruction of the Infringing Ortiz Plans and/or the

Infringing Black Plans or any other plans prepared for or used in

the construction of the Infringing Black House, for preliminary and

permanent injunctions pursuant to 17 U.S.C. § 502 prohibiting

defendants from infringing Wayne Homes’ copyrights including, but

not limited to, an injunction prohibiting further creation, use, or

distribution of copies of the Copyrighted Works, or any derivatives

thereof, including copies of all construction plans, pictorial and

nonpictorial representations of the house based on the Infringing

Ortiz Plans and/or the Infringing Black Plans or any other plans

prepared for or used in the construction of the Infringing Black

House; construction, marketing, or sale of any house based on the

Copyrighted   Works;   any   other   use   of   any   other   Wayne   Homes’



                                     2
Copyrighted Works; removal of all photographs and other depictions

from the A.D. Baker Homes’ website, Facebook page or other on-line

platform; for its costs incurred or an award pre-judgment interest

on the amount of all damages and attorney’s fees; and such other

and further relief this Court deems just and equitable.     ECF No. 1

at 13-14.

     Defendants A.B. Baker Homes and MJB Drafting Services then

filed counterclaims against the plaintiff for declaratory judgment

of invalidity of copyright (Count I), declaratory judgment of

invalidity of non-infringement (Count II), abuse of process (Count

III), commercial disparagement and trade libel (Count IV), seeking

both damages and injunctive relief.   ECF Nos. 14 and 15.

     Defendant A.B. Baker Homes also filed a motion to dismiss all

claims made against it for failure to state a claim upon which

relief may be granted pursuant to Federal Rule of Civil Procedure

12(b)(6).    ECF No. 12.   In its memorandum in support (ECF No.

12-1), defendant states that the allegations by plaintiff fail to

state a legal claim and further contends that plaintiff’s position

in this lawsuit is at odds with the fundamental principles of and

policy behind architectural copyright law.      Id. at 1.     First,

defendant asserts that plaintiff, through Wayne Homes’ website,

explicitly grants permission to use their plans for personal use.

Id. at 5.   Second, defendant A.D. Baker Homes contends that Robert

Ortiz owned the plans used to build his home and that the copyright

of the “Westport design” is not valid.   Id. at 6.   Third, defendant



                                 3
asserts that despite the common appearance of traditional elements

of the home, the Blacks’ house is not substantially similar to the

“Covington” as a matter of law, and adds that the design was an

independent      creation    and    therefore       does    not    infringe   upon

plaintiff’s works.      Id. at 8, 10.        Fourth, defendant argues that

the plaintiff “cannot claim that the Craftsman home style is

original, protected work.”         Id. at 12.       Fifth, defendant contends

that plaintiff fails to state a claim upon which relief may be

granted for its cause of action for unfair competition and false

designation of origins, asserting that plaintiff has not pled

evidence of consumer confusion as required to sustain a claim of

unfair competition under the Federal Lanham Act, 15 U.S.C. § 1125.

Id. at 12-15.       Sixth, defendant asserts that plaintiff’s unjust

enrichment claim is preempted by the Copyright Act.                   Id. at 16.

Lastly, defendant “maintains that the misuse of copyright defense

applies in this case because a reasonable jury could find that

Plaintiff is attempting to unfairly and impermissibly leverage its

copyrights in a manner that is contrary to public policy under

copyright law.”      Id. at 17.      Ultimately, defendant contends that

its   motion     satisfies   its    burden     of   proof    for    dismissal   of

plaintiff’s copyright infringement claim, unfair competition claim,

and unjust enrichment claim for failure to state a claim and

asserts   that    plaintiff’s      complaint    and   the    documents    annexed

thereto as exhibits confirm that plaintiff has failed to set forth

facts that state a claim that is plausible on its face.                Id. at 17.



                                       4
        Defendant MJB Drafting Services also filed a motion to dismiss

all claims made against it for failure to state a claim upon which

relief may be granted pursuant to Federal Rule of Civil Procedure

12(b)(6) and, in support, states that it fully joins with the

motion to dismiss filed by defendant A.D. Baker Homes. ECF No. 13.

        Plaintiff filed a response in opposition to the motions to

dismiss by A.D. Baker Homes and MJB Drafting Services (ECF No. 20),

and states that the defendants’ motions to dismiss essentially ask

this Court to ignore the detailed allegations of defendants’ direct

access to the Copyrighted Works and materials and copying of the

Copyrighted Works and construction of homes whose exterior are

substantially similar to plaintiff’s copyrighted Wayne Homes’

designs, and asks this Court to focus on matters outside of the

scope of the pleadings, try the facts of the case on unsupported

argument, and then immediately terminate the litigation.       ECF No.

21 at 1.    In relying on materials outside of and not referred to in

the complaint, plaintiff contends that defendants here seek to move

the litigation from complaint to summary judgment, without filing

an answer and without time for meaningful discovery for the

development of the facts of the case. Id.      Plaintiff asserts that,

in this case, Wayne Homes has pleaded its Copyrighted Works are

original and unique and that the complaint and the exhibits

submitted certainly provide sufficient information and facts to

prove     viable   copyright   ownership,   copyrightability   in   the

Copyrighted Works, and defendants’ infringement of the same.        Id.



                                    5
at 7. Further, plaintiff contends that it has sufficiently alleged

willful conduct in infringing on protected works and should be

permitted to establish such claims through discovery.               Id. at 10.

        Defendants A.D. Baker Homes and MJB Drafting Services filed a

reply to plaintiff’s response in opposition (ECF No. 22), and state

that    plaintiff’s    complaint    clearly   fails    to   state   necessary

elements to proceed with its various copyright infringement claims

and that the complaint fails to meet the “greater particularity”

requirement because plaintiff has not pled enough facts to raise a

reasonable expectation that discovery will reveal evidence of

copyright infringement.        ECF No. 22 at 2.       Defendants argue that

plaintiff’s response fails to address the fact that it explicitly

grants permission to use its plans for personal use and plaintiff’s

claims do not meet the pleading standard necessary to state a claim

under     the    “greater   particularity”    requirement    necessary       for

copyright infringement claims.        Id. at 2, 4.      Further, defendants

assert    that    plaintiff   has   offered   no   meaningful     rebuttal   to

defendants’ motions to dismiss plaintiff’s claims as they pertain

to unjust enrichment or unfair competition.           Id. at 9.     Therefore,

defendants ask this Court to dismiss plaintiff’s claims as a matter

of law.

        Defendants Matthew Black and Cayla Black then filed a motion

to dismiss for failure to state a claim and/or motion to join co-

defendants’ motions to dismiss (ECF No. 23), and move this Court

for permission to join in the motions to dismiss filed by the



                                       6
co-defendants A.D. Baker Homes and MJB Drafting Services and to

adopt their memoranda in support of the same, to the extent

applicable as their own.     ECF No. 23-1 at 2.

     Additionally, the Black defendants filed an answer to the

complaint and asserted a crossclaim for indemnification against co-

defendants A.D. Baker Homes and MJB Drafting Services. ECF No. 24.

     In response, because the Black defendants raise no new or

different   issues,   argument,   or    law   in   their   motion   to   join

defendants’   motions   to   dismiss,    plaintiff     filed   a    response

incorporating by reference its response in opposition to A.D. Baker

Homes and MJB Drafting Services’ motions to dismiss.           ECF No. 28.

     Defendants A.D. Baker Homes and MJB Drafting Services then

filed motions to dismiss the Black defendants’ crossclaims for

indemnification.      ECF Nos. 29 and 30.          In support, defendants

assert that for substantially the same reasons asserted in their

motions to dismiss plaintiff’s complaint, A.D. Baker Homes and MJB

Drafting Services deny the Blacks’ crossclaims for indemnification

and reiterate that all claims against A.D. Baker Homes and MJB

Drafting Services should be dismissed.

     In their responses to the motions to dismiss the crossclaims

for indemnification, the Black defendants state that defendants’

motions to dismiss their crossclaims must be denied as defendants

do not raise an issue with the substantive sufficiency of the Black

defendants’ crossclaims for indemnification but, instead, merely

reiterate the position that plaintiff’s overarching claims should



                                   7
be dismissed.       ECF Nos. 31 and 32.         The Black defendants further

assert     that    even   if     the    defendants’    motions    had    raised   a

substantive       issue   with    the   Black   defendants’      crossclaims   for

indemnification, the same would still have to be denied as the

Black defendants have properly pled a well-recognized claim for

equitable and legal relief.

        Now pending before this Court are the following fully-briefed

motions: A.D. Baker Homes’ motion to dismiss (ECF No. 12); MJB

Drafting Services’ motion to dismiss (ECF No. 13); the Black

defendants’ motion to dismiss and/or motion to join co-defendants’

motions to dismiss (ECF No. 23); A.D. Baker Homes’ motion to

dismiss the Black defendants’ crossclaim for indemnification (ECF

No. 29); and MJB Drafting Services’ motion to dismiss the Black

defendants’ crossclaim for indemnification (ECF No. 30).                       The

motions have been fully briefed and are ripe for decision.

                               II.     Applicable Law

        In assessing a motion to dismiss for failure to state a claim

under Rule 12(b)(6), a court must accept all well-pled facts

contained in the complaint as true.                   Nemet Chevrolet, Ltd v.

Consumeraffairs.com, Inc, 591 F.3d 250, 255 (4th Cir. 2009).

However, “legal conclusions, elements of a cause of action, and

bare assertions devoid of further factual enhancement fail to

constitute well-pled facts for Rule 12(b)(6) purposes.”                        Id.

(citing Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009)).                      This

Court     also     declines      to     consider   “unwarranted         inferences,



                                           8
unreasonable conclusions, or arguments.”             Wahi v. Charleston Area

Med. Ctr., Inc., 562 F.3d 599, 615 n.26 (4th Cir. 2009).

      It has often been said that the purpose of a motion under Rule

12(b)(6) is to test the formal sufficiency of the statement of the

claim for relief; it is not a procedure for resolving a contest

about the facts or the merits of the case.            5B Charles Alan Wright

& Arthur R. Miller, Federal Practice and Procedure § 1356 (3d ed.

1998).   The Rule 12(b)(6) motion also must be distinguished from a

motion for summary judgment under Federal Rule of Civil Procedure

56, which goes to the merits of the claim and is designed to test

whether there is a genuine issue of material fact.                    Id.    For

purposes of the motion to dismiss, the complaint is construed in

the   light   most   favorable    to   the   party   making    the   claim   and

essentially    the   court’s     inquiry     is   directed    to   whether   the

allegations constitute a statement of a claim under Federal Rule of

Civil Procedure 8(a).     Id. § 1357.

      A complaint should be dismissed “if it does not allege ‘enough

facts to state a claim to relief that is plausible on its face.’”

Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).                 “Facial

plausibility is established once the factual content of a complaint

‘allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’” Nemet Chevrolet,

591 F.3d at 256 (quoting Iqbal, 129 S. Ct. at 1949).                  Detailed

factual allegations are not required, but the facts alleged must be



                                       9
sufficient “to raise a right to relief above the speculative

level.”     Twombly, 550 U.S. at 555.

        In a copyright infringement action, courts have held that

greater particularity in pleading, through showing “plausible

grounds,” is required.      Nat’l Bus. Dev. Servs., Inc. v. Am. Credit

Educ. & Consulting Inc., 299 F. App’x 509, 512 (6th Cir. 2008).

Showing plausible grounds means pleading enough facts to raise a

reasonable expectation that discovery will reveal evidence of

copyright infringement.      Id.     Wayne Homes agrees, as stated by the

defendants in their motion to dismiss, that courts have applied

this     greater     particularity     standard    because    a    copyright

infringement lends itself readily to abusive litigation, since the

high cost of trying such a case can force a defendant who might

otherwise be successful in trial to settle in order to avoid the

time and expenditure of a resource intensive case.                ECF No. 21

at 3.

                             III.    Discussion

        Following its review of the defendants’ fully briefed motions

to dismiss the plaintiff’s complaint, as well as the motions to

dismiss the co-defendant Blacks’ asserted crossclaims, along with

the memoranda in support, and for the reasons set forth below, this

Court denies in part and grants in part as framed the defendants’

motions to dismiss the plaintiff’s complaint and denies the motions

to   dismiss   the   co-defendant     Blacks’   asserted   crossclaims   for

indemnification.



                                      10
A.   Copyright Infringement (Count I)

     This Court has construed the complaint in the light most

favorable    to   Wayne   Homes    for    the        purposes   of   deciding   the

defendants’ motions to dismiss. In doing so, this Court finds that

the plaintiff’s complaint asserts sufficient factual allegations

against the defendants to survive the defendants’ Rule 12(b)(6)

motion for dismissal as to the claim for copyright infringement

(Count I). This Court finds that the plaintiff’s complaint asserts

factual allegations sufficient “to raise a right to relief above

the speculative level.”        Twombly, 550 U.S. at 555.              In order to

properly state a claim for relief, plaintiff is required to provide

a “short and plain statement of the claim” that gives defendants

“fair notice of what the claim is and the grounds upon which it

rests.”     Id.   Plaintiff has met this standard, and its copyright

infringement      claim   is      pled        with     sufficient    specificity.

Additionally, upon review of the complaint in this matter, this

Court finds that at this stage, plaintiff has satisfied the greater

particularity in pleading “plausible grounds” standard required in

this copyright infringement action.              Nat’l Bus. Dev. Servs., Inc.

v. Am. Credit Educ. & Consulting Inc., 299 F. App’x 509, 512 (6th

Cir. 2008).

     In the complaint, plaintiff describes two specific instances

of defendants’ alleged infringing actions referred to as the Ortiz

infringement and the Black infringement.                   Plaintiff pleads, with

sufficient    specificity,     its   claims          for    infringement   of   the



                                         11
copyrighted “Covington” home plan (Copyright Registration Number

VA0001842229) and the “Westport” home plan (Copyright Registration

Number VA0002081794) (Count I).   Without considering the merits of

the allegations set forth in Count I, this Court finds that the

complaint states a claim for relief that is sufficient on its face,

which is all that is required to survive a motion to dismiss under

Rule 12(b)(6).   Based upon the standard of review for motions to

dismiss, this Court finds that the plaintiff’s allegations as to

copyright infringement (Count I) are sufficient to warrant denial

of the defendants’ motions to dismiss.

     Thus, the defendants’ motions to dismiss are denied as to

plaintiff’s claims for copyright infringement (Count I).

B.   Dismissal of Preempted Claims

     Conversely, this Court finds it appropriate to grant the

defendants’ motions to dismiss as they pertain to plaintiff’s

claims for unfair competition (Count II) and unjust enrichment

(Count III) as these causes of action, as asserted by plaintiff in

the complaint, are preempted and must be dismissed.     Defendants

contend plaintiff’s claims for unfair competition (Count II) and

unjust enrichment (Count III) must be dismissed as a matter of law,

and assert that plaintiff has offered no meaningful rebuttal to

defendants’ motions to dismiss plaintiff’s claims on preemption

grounds.   This Court agrees, and will address the claims of unfair

competition (Count II) and unjust enrichment (Count III), in turn.




                                  12
      1.   Unfair Competition - 15 U.S.C. § 1125 (Count II)

      In Count II of the complaint, plaintiff asserts that the

defendants engaged in unfair competition in violation of 15 U.S.C.

§ 1125. Specifically, plaintiff claims that “[d]efendants’ copying

and use of Wayne Homes’ Copyrighted Works, and in [] constructing

the   Infringing   Ortiz   House    and/or   Infringing   Black   House,

constitutes an act of unfair competition in violation of 15 U.S.C.

§ 1125.”   ECF No. 1 at 12, ¶ 66.

      The Lanham Act covers trademark infringement as well as a host

of other deceptive practices that might loosely be termed “unfair

competition.” Johnson v. Jones, 149 F.3d 494, 502 (6th Cir. 1998).

The Lanham Act prohibits the use of “any word, term, name, symbol

or device, or any false designation of origin, false or misleading

description of fact, or false or misleading representation of fact,

which . . . is likely to cause confusion, or to cause mistake, or

to deceive as to the affiliation, connection, or association of

such person with another person, or as to the origin, sponsorship,

or approval of his or her goods, services, or commercial activities

by another person . . . .”         Lanham Act, § 43(a)(1), 15 U.S.C.

§ 1125(a)(1).   The Lanham Act was intended to make “actionable the

deceptive and misleading use of marks” and “to protect persons

engaged in . . . commerce against unfair competition.”        15 U.S.C.

§ 1127.    However, it is well established that a court should not

entertain a false designation of origin claim where the claim is in

substance a copyright infringement claim.      Vogel v. Wolters Kluwer



                                   13
Health, Inc., 630 F. Supp. 2d 585, 592 (M.D.N.C. 2008).                    In

construing the Lanham Act, the Supreme Court has been “careful to

caution against misuse or over-extension of trademark and related

protections   into     areas   traditionally      occupied   by   patent   or

copyright.”   Dastar Corp. v. Twentieth Century Fox Film Corp., 539

U.S. 23, 34, 123 S. Ct. 2041, 2048 (2003) (internal quotations

omitted) (citing TrafFix Devices, Inc. v. Mktg. Displays, Inc., 532

U.S. 23, 29, 121 S. Ct. 1255, 1260 (2001)).

       Defendants argue that plaintiff’s alleged Lanham Act claim

cannot be asserted in this case, as it is preempted by copyright

law.    This Court agrees.        The entirety of plaintiff’s unfair

competition    claim     is    premised    upon    the   allegation    that

“[d]efendants, by utilizing Wayne Homes’ Copyrighted Works and by

constructing the Infringing Ortiz House and/or Infringing Black

House, and by publication of the Infringing Black House on the A.D.

Baker Facebook website, have falsely led the public to believe that

the source and origin of the copyrighted Wayne Homes designs are

that of A.D. Baker and/or Unknown Architect Number 1 and/or MJB and

not Wayne Homes.”      Id. at ¶ 67.       None of these allegations are

qualitatively different from plaintiff’s copyright infringement

allegation.   In comparison, the plaintiff’s copyright infringement

allegation (Count I) asserts, in pertinent part, “[p]ublication of

the photograph of the Infringing Black House on the A.D. Baker

Facebook website has infringed Wayne Homes’ copyrights in the

Copyrighted Works.”       Id. at 11, ¶ 67.         Essentially, plaintiff



                                    14
claims in this count that the right to create, distribute, and use

the   Copyrighted   Works     has   been   infringed.   Such   rights   are

precisely among those that § 106 of the Copyright Act protects. 17

U.S.C. § 106 (giving copyright owners the exclusive right to, inter

alia, “reproduce the copyrighted work” and “distribute copies of

the work”).

      Thus, under the law cited above, and upon review of the

plaintiff’s complaint as it relates to the allegation of unfair

competition under the Lanham Act (Count II), this Court finds that

plaintiff’s unfair competition claim is preempted as it falls

within the realm of copyright and is subject to dismissal as a

matter of law.

      2.    Unjust Enrichment (Count III)

      In   Count   III   of   the   complaint,   plaintiff   asserts    that

“[d]efendants have been unjustly enriched as a result of the

benefits procured through their unlawful misappropriation and

infringement of Wayne Homes’ Copyrighted Works and the construction

of the Infringing Ortiz House and/or Infringing Black House.”           Id.

at 13, ¶ 71.

      Section 301(a) of the Copyright Act states in pertinent part:

      [A]ll legal or equitable rights that are equivalent to
      any of the exclusive rights within the general scope of
      copyright as specified by section 106 [of the Copyright
      Act] in works of authorship that are fixed in a tangible
      medium of expression and come within the subject matter
      of copyright as specified by sections 102 and 103 . . .
      are governed exclusively by this title.

17 U.S.C. § 301(a) (2018).



                                      15
     In other words, the Copyright Act preempts state law claims if

(1) “the work is within the scope of the subject matter of the

copyright, as specified in 17 U.S.C. §§ 102, 103” and (2) “the

rights granted under state law are equivalent to any exclusive

rights within the scope of federal copyright as set out in 17

U.S.C. § 106.” Rosciszewski v. Arete Assoc., Inc., 1 F.3d 225 (4th

Cir. 1993); see also Tire Eng’g & Distrib., LLC v. Shandong

Linglong Rubber Co., Ltd., 682 F.3d 292, 309 (4th Cir. 2012).

“State-law    claims   that   infringe   one   of   the   exclusive   rights

contained in § 106 are preempted by § 301(a) if the right defined

by state law ‘may be abridged by an act which, in and of itself,

would infringe one of the exclusive rights.’” Id. (citing Computer

Assocs. Int’l v. Altai, Inc., 982 F.2d 693, 716 (2d Cir. 1992).

State law claims are not preempted, however, if proof of an “extra

element” is required to constitute a state law violation and the

addition of that element makes the state claim “qualitatively”

different from a copyright infringement claim.             Rosciszewski, 1

F.3d at 230.     Where the only property at issue is subject to

copyright, a state law claim for unjust enrichment is preempted by

the Copyright Act.     WJ Global, LLC v. Farrell, 941 F. Supp. 2d 688,

693 (E.D.N.C. 2013) (citing Pan–Am. Prods. & Holdings, LLC v.

R.T.G. Furniture Corp., 825 F. Supp. 2d 664, 695 (M.D.N.C. 2011)).

     Upon review, plaintiff’s alleged unjust enrichment claim is

not qualitatively different from plaintiff’s copyright infringement

allegation.    Essentially, plaintiff claims in this count that the



                                    16
right to reproduce and distribute a copyrighted work has been

infringed.   Because the plaintiff attempts to vindicate via state

law claims the same rights being pursued through the Copyright Act,

plaintiff’s unjust enrichment claim (Count III) is preempted. Once

a court determines that a state law claim has been completely

preempted    by   the   Copyright   Act    and   therefore   that   it   has

jurisdiction to consider it, the court must then dismiss the

preempted claim for failing to state a claim.            Farrell, 941 F.

Supp. 2d at 694 (citing Briarpatch Ltd., L.P. v. Phoenix Pictures,

Inc., 373 F.3d 296, 309 (2d Cir. 2004)).

     Thus, under the law cited above, and upon review of the

plaintiff’s complaint as it relates to the allegation of unjust

enrichment (Count III), this Court finds that plaintiff’s claim for

unjust enrichment is preempted and is subject to dismissal as a

matter of law.

     Accordingly, the defendants’ motions to dismiss are granted as

to plaintiff’s claims for unfair competition (Count II) and unjust

enrichment (Count III) as these claims are preempted.

C.   Motions to Dismiss Co-Defendants’ Crossclaims

     As to defendant A.D. Baker Homes’ motion to dismiss the Black

defendants’ crossclaim for indemnification (ECF No. 29) and MJB

Drafting    Services’   motion   to    dismiss   the   Black   defendants’

crossclaim for indemnification (ECF No. 30), this Court finds that

the defendants’ motions must be denied as the moving defendants do

not raise an issue with the substantive sufficiency of the Black



                                      17
defendants’ crossclaim for indemnification but, instead, merely

reiterate the position that plaintiff’s claims should be dismissed.

Upon review, the Black defendants have properly pled a cognizable

claim for relief, and this Court is of the opinion that dismissal,

at this time, is not warranted as these motions are at best

premature.      Thus, the defendants’ motions to dismiss the Black

defendants’ crossclaims for indemnification are denied.

                             IV.   Conclusion

     After review of the plaintiff’s complaint as well as the fully

briefed contentions of the parties and the applicable law, this

Court finds that the defendants’ motions to dismiss must be denied

as to plaintiff’s claim for copyright infringement (Count I) and

granted as to plaintiff’s claims for unfair competition (Count II)

and unjust enrichment (Count III).          Further, the motions by A.D.

Baker   Homes   and   MJB   Drafting    Services   to   dismiss   the   Black

defendants’ crossclaims are denied.

     Accordingly, for the reasons stated above, A.D. Baker Homes,

Inc.’s motion to dismiss (ECF No. 12) is DENIED IN PART and GRANTED

IN PART AS FRAMED, defendant MJB Drafting Services, LLC’s motion to

dismiss (ECF No. 13) is DENIED IN PART and GRANTED IN PART AS

FRAMED, the motion to dismiss and/or motion to join co-defendants’

motions to dismiss of defendants Matthew Black and Cayla Black (ECF

No. 23) is GRANTED to the extent it is a motion for joinder in co-

defendants’ motions to dismiss and DENIED IN PART and GRANTED IN

PART AS FRAMED to the extent it is a motion to dismiss the



                                       18
plaintiff’s complaint.   A.D. Baker Homes, Inc.’s motion to dismiss

the crossclaim for indemnification of defendants Matthew Black and

Cayla Black (ECF No. 29) is DENIED, and MJB Drafting Services,

LLC’s motion to dismiss the crossclaim for indemnification of

defendants Matthew Black and Cayla Black (ECF No. 30) is DENIED.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein.

     DATED:    September 4, 2019



                               /s/ Frederick P. Stamp, Jr.
                               FREDERICK P. STAMP, JR.
                               UNITED STATES DISTRICT JUDGE




                                19
